DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6-9, 11, 14, and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 4 line 2 is a relative term which renders the claim indefinite. The term “about 5-20 mg/day” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, this term renders the claim indefinite.
The term “about” in claim 6 line 2 is a relative term which renders the claim indefinite. The term “about 5-50 mg/day” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, this term renders the claim indefinite.
The term “low-dose” in claim 7 line 2 is a relative term which renders the claim indefinite. The term “low-dose narrow band UVB phototherapy” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, this term renders the claim indefinite.
The term “about” in claims 8 and 9 is a relative term which renders the claim indefinite. The term “a dose equal to or less than about 150 mJ/cm2” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, this term renders claims 8 and 9 indefinite.
The term “substantially” in claim 11 line 2 is a relative term which renders the claim indefinite. The term “substantially restricted” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, this term renders the claim indefinite.
The term “substantially” in claim 14 line 2 is a relative term which renders the claim indefinite. The term “substantially ineffective” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Thus, this term renders the claim indefinite.
Claim 16 recites the limitation that the at least JAKi is of part of a pharmaceutical composition further comprising “at least one pharmaceutically acceptable excipient.” The Note: in this Office Action, the recited limitation (i.e., at least one pharmaceutically acceptable excipient) is given the broadest reasonable interpretation. Hence, this limitation is treated as any medium or vehicle acceptable for the JAKi drugs.
Appropriate corrections are required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Graiglow et al., “Tofacitinib Citrate for the Treatment of Vitiligo: A Pathogenesis-Directed Therapy,” JAMA Dermatol. 2015 Oct;151(10) (hereinafter “Graiglow”).
Regarding claims 1-3, Graiglow teaches a method for treating vitiligo in a subject (see Figs. 1 and 2), the method comprising administering a therapeutically effective amount of at least one Janus Kinase inhibitor o the subject (Pg. 1110, Full Para [1]; Recent progress in the 
Regarding claims 4 and 13, Graiglow teaches a method of orally administering to the subject 5 mg/day of tofacitinib (Pg. 1110, Full Para [4];  The treatment with oral tofacitinib citrate (Xeljanz) was initiated at a dose of 5 mg every other day. After 3 weeks, the dosage was increased to 5 mg/day).
Regarding claims 10 and 11, the phototherapy treatment was substantially applied at least to subject’s skin section affected with vitiligo (see Figs. 1 and 2). 
Regarding claim 12, Graiglow teaches topically administering the JAK inhibitor to the subject (see Pg. 1110 Full Para [5] through Pg. 1111 Full Para [1]).
Regarding claim 14, the recited claim language is directed to expected result of the phototherapy treatment.
Regarding claim 15, Graiglow indicates that, the patient/subject noted progression of vitiligo after 3 treatments with narrow band UVB. As a result, the phototherapy was discontinued and a dose of 5 mg/day of the JAK inhibitor was administered to the subject for at least 3 weeks (see page 1110, paragraphs [2] to [4]).
Regarding claim 16, the at least one JAK inhibitor is part of a pharmaceutical composition comprising at least one pharmaceutically acceptable medium as broadly as claimed (Pg. 1110, Full Para [1]; We report a case of vitiligo treated with the JAK 1/3 inhibitor of tofacitinib citrate). In this Office Action, the citrate is treated as an acceptable excipient.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Graiglow in view of Levatter, Pub. No. U.S. 2016/0158575.
Graiglow, described above, does not teach the use of ruxolitinib inhibitor or the dose of the narrow-band UVB radiation used for the treatment. Regarding claims 5 and 6, the examiner takes the position that it would have been obvious to one of ordinary skill in the art to use ruxolitinib as an equivalent alternative JAK inhibitor for the vitiligo treatment as claimed. Regarding claims 7-9, the examiner notes that the use of low dose nbUV-B radiation for treating vitiligo is known in the art. Levatter discloses a phototherapy apparatus and methods of use for targeted treatment of various dermatological condition including vitiligo, using narrow-band ultraviolet light (see Pars.[ 0003], [0005], and [0012] – [0013]). Levatter further teaches that the narrow-band UVB treatment radiation comprises a dose in the range of 100 -500 mJ/cm2.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Graiglow in view of Levatter as applied to claims 7-9 above, and further in view of Esteve Trias et al., Pub. No. U.S. 2018/0165856 (hereinafter “Esteve”).
Graiglow, described above, does not teach the use of a kit comprising instructions for administering the treatment, or the use of ruxolitinib inhibitor as claimed. Esteve discloses a method of treating various pathological conditions/diseases susceptible by amelioration by inhibition of Janus Kinases, the pathological conditions including vitiligo (see Pars. 1197, 1207, and 1209). Regarding claims 17-20, Esteve further discloses a kit comprising instructions for administering the treatment (see Par. 1200). Thus, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Graiglow in view of Esteve to provide a kit comprising instructions for administering the treatment to allow a user or practitioner to provide treatment to a target skin region containing vitiligo as claimed.
Regarding claims 20, the phototherapy apparatus of Levatter further comprises a hand-held device 78 adapted to deliver treatment energy to the target skin. Hence, at the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify Graiglow in view of Levatter to use phototherapy apparatus comprising a handheld device to precisely/accurately irradiate the target skin tissue. The use of the handheld device would prevent or reduce irradiating of skin tissue adjacent a target region containing vitiligo.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. see the following references:
Diaz Alperi et al., Pub. No. U.S. 2010/029844, discloses a phototherapy method for treating vitiligo using UV-B light  having a wavelength in the range between 290 – 310 nm, and a dose of 100 -150 mJ/cm2 (see Pars. 0024, 0032, and 0039).
Thorarensen et al., Pub. No. U.S. 2019/0002466, discloses a method for treating or preventing various dermatological conditions including vitiligo, using  various compounds including Janus Kinase inhibitors (JAK-1), see Pars. 0014, 0111, and 0130).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765. The examiner can normally be reached Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                         
March 19, 2022